Citation Nr: 1413173	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  09-11 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to an increased evaluation for residuals, status-post bunionectomy, right foot, currently rated 10 percent disabling.

2.  Entitlement to an increased evaluation for residuals, status-post bunionectomy, left foot, currently rated 10 percent disabling.  

3.  Whether new and material evidence was submitted to reopen a previously denied and final claim of entitlement to service connection for bilateral pes planus.

4.  Entitlement to an increased evaluation for left knee strain, currently rated 10 percent disabling.

5.  Entitlement to an initial evaluation in excess of 10 percent for an award of a separate rating for left knee instability from August 13, 2013.

6.  Entitlement to a compensable evaluation for right knee strain prior to May 16, 2011.

7.  Entitlement to an increased evaluation in excess of 10 percent for right knee strain from May 16, 2011.

8.  Entitlement to service connection for a chronic cervical spine disability.

9.  Entitlement to service connection for Type II diabetes mellitus, to include as secondary to multiple service-connected orthopedic disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1988 to October 1992.

These matters come to the Board of Veterans' Appeals (Board) on appeal from August 2006 and February 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office and Insurance Center in Philadelphia, Pennsylvania (RO), which denied the Veteran's claims for increased ratings for bilateral knee strain, bilateral status-post bunionectomy residuals, and service connection for a cervical spine disability and Type II diabetes mellitus, and denied his application to reopen a claim for service connection for bilateral pes planus for failure to submit new and material evidence.

During the pendency of this appeal, a June 2011 rating decision granted the Veteran a compensable 10 percent evaluation for right knee strain, effective May 16, 2011.  In an August 2013 rating decision, the Veteran was granted a separate 10 percent evaluation for instability of his left knee, effective August 13, 2013.  These matters are therefore also on appeal before the Board.  

At present, in addition to bilateral knee strain and status-post bunionectomy residuals, the Veteran is also service connected for left knee instability, lumbosacral strain, and adjustment disorder with depressed mood.  His combined disability rating under 38 C.F.R. § 4.25 (2013) is presently 80 percent and he is in receipt of an award of a total rating for individual unemployability due to his service-connected disabilities (TDIU), effective December 2004.  In addition to the aforementioned award of entitlements, the Veteran is also receiving Social Security Administration (SSA) disability benefits.    

In November 2013, the Veteran, accompanied by his representative, appeared at the RO to present oral testimony at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been obtained and associated with the claims file for the Board's review and consideration.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court of Appeals for Veteran's Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) explaining fully the issues and (2) discussing the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

At the November 2013 Board hearing, the presiding Veterans Law Judge's questions and the oral testimony of the Veteran focused on the elements necessary to substantiate, inter alia, the Veteran's claims of entitlement to service connection for diabetes mellitus and a cervical spine disability and increased ratings for his bilateral knee disability, and his application to reopen his previously denied claim for VA compensation for bilateral pes planus.  See transcript of November 8, 2013 Board videoconference hearing.  Thus, the Board finds that the Veterans Law Judge presiding over the November 2013 hearing has substantially fulfilled his obligations as required under 38 C.F.R. § 3.103(c)(2).  Bryant, supra.


FINDINGS OF FACT

1.  In November 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal with regard to only the pending claims for increased ratings for residuals, status-post bunionectomy, of the left and right foot is requested.

2.  The RO denied the Veteran's original claim of entitlement to service connection for bilateral pes planus (claimed as flat feet) in a final December 1993 rating decision.  

3.  Evidence received since the December 1993 rating decision that denied the Veteran's claim of entitlement to service connection for bilateral pes planus is either duplicative of evidence previously submitted and considered on the merits or the evidence, by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate this claim.
 
4.  Prior to August 13, 2013, left knee strain was manifested by subjective complaints of left knee pain and pain on motion and use, but with full extension to zero degrees and flexion to 105 degrees (limited by onset of pain at 105 degrees), with radiographic evidence of degenerative arthritic changes of the left knee joint.

5.  From August 13, 2013, left knee strain is manifested by subjective complaints of left knee pain and pain on motion and use, with full extension to zero degrees but with flexion only to 20 degrees (limited by onset of pain at 20 degrees), with radiographic evidence of degenerative arthritic changes of the left knee joint. 

6.  Instability of the left knee joint was not objectively demonstrated on clinical testing prior to August 13, 2013; as of August 13, 2013, the left knee instability is manifested only by medial-lateral instability of the left knee joint, characterized as mild, 1+ (0 - 5 millimeters), but with stability on posterior and anterior stress testing, which in the aggregate produces only slight overall instability of the left knee. 

7.  From December 5, 2008, right knee strain is manifested by subjective complaints of right knee pain and pain on motion and use, with full extension to zero degrees and flexion to no less than 85 degrees (limited by onset of pain at 85 degrees), with radiographic evidence of degenerative arthritic changes of the left knee joint.

8.  A chronic cervical spine disability did not have its onset during active military service.

9.  Type II diabetes mellitus did not have its onset during active military service and is not secondary or otherwise etiologically related to the Veteran's multiple service-connected orthopedic disabilities.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the appellant of the pending claims on appeal for increased ratings for residuals, status-post bunionectomy, of the left and right foot have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for reopening the claim of entitlement to service connection for bilateral pes planus have not been met, and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2013).

3.  The criteria for an evaluation in excess of 10 percent for left knee strain prior to August 13, 2013 have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5010, 5257, 5258, 5260, 5261 (2013).

4.  As of August 13, 2013, the criteria for a 20 percent evaluation, and no higher, for left knee strain have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5010, 5257, 5258, 5260, 5261 (2013).
  
5.  As of August 13, 2013, the criteria for an initial evaluation in excess of 10 percent for an award of a separate rating for left knee instability have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5258 (2013).

6.  As of December 5, 2008, the criteria for a 10 percent evaluation, and no higher, for right knee strain have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5010, 5257, 5258, 5260, 5261 (2013).

7.  A chronic cervical spine disability was not incurred, nor is one presumed to have been incurred in active duty.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1137  (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013). 

8.  Type II diabetes mellitus was not incurred, nor is it presumed to have been incurred in active duty and is not proximately due to any service-connected disabilities.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1137  (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2013). 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

(a.)  Entitlement to an increased evaluation for residuals, status-post bunionectomy, left and right foot, each currently rated 10 percent disabling.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, at the November 2013 videoconference hearing before the undersigned Veterans Law Judge, the appellant expressly withdrew his appeal with regard to only those issues presently in appellate status that relate to pending claims for increased ratings for residuals, status-post bunionectomy, left and right foot; hence, there remain no allegations of errors of fact or law for appellate consideration with respect to these aforementioned issues.  Accordingly, the Board does not have jurisdiction to review the appeal of these matters and it is thusly dismissed.

(b.)  Whether new and material evidence was submitted to reopen a previously denied and final claim of entitlement to service connection for bilateral pes planus.

With respect to the new and material evidence claim on appeal, under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The pertinent law, regulations, and caselaw have held that VA must at least inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice should be provided prior to initial adjudication of the claim.  In addition, the case of Kent v. Nicholson, 20 Vet. App. 1 (2006), requires that, prior to the adjudication of petitions to reopen service connection claims, the claimant be given notice of the elements of service connection, the elements of new and material evidence, and the reasons for the prior final denial.

The current appeal pertains to the Veteran's application to reopen his previously denied claim for service connection for bilateral pes planus, which was received by VA in November 2008.  In response, VA sent to the Veteran a letter dated in January 2009, which provided notice of the elements of service connection and new and material evidence and the reasons for the prior final denial.  Thereafter, the application to reopen the pes planus claim was adjudicated in a February 2009 rating decision, which is now on appeal to the Board.  The Board thus finds that there is no error in the timing of the notice and that the notice criteria of Kent have been satisfied.  

The Board also concludes VA's duty to assist has been satisfied with respect to the new and material evidence claim on appeal.  The claims file includes all evidence associated with the record at the time of the prior final rating decision of December 1993 that denied the original claim for service connection for bilateral pes planus (claimed as flat feet).  This evidence includes the Veteran's personal contentions, his service treatment records, and post-service VA medical records dated in 1993.  Furthermore, all evidence dated since the prior final rating decision of December 1993 that the Veteran has identified as relevant to his application to reopen his pes planus claim has been obtained and associated with his claims folder, including his records of examination and treatment from private, VA, and SSA sources for the period from 1998 - 2013.  The Veteran has also been afforded ample opportunity to submit any additional relevant evidence in his possession or otherwise request VA to obtain specifically referenced records on his behalf.  The Board has also reviewed the Veteran's claims file online, as it appears on the Virtual VA electronic database and VBMS, for any pertinent clinical records.  
      
VA's duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  In attempts to reopen previously denied claims for service connection, however, the duty to assist does not include provision of medical examinations or opinions, unless new and material evidence has been secured.  See 38 C.F.R. § 3.159 (c)(4)(iii) (2013).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case with respect to whether new and material evidence has been submitted to reopen the claim for service connection for bilateral pes planus, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board will therefore proceed with the adjudication of the matter on appeal.

In general, unappealed rating decisions of the RO and the Board are final.  See 38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002 & Supp. 2012).  In order to reopen a claim there must be added to the record "new and material evidence."  See 38 U.S.C.A. § 5108 (West 2002 & Supp. 2012).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156 (2013).  

The law provides that new and material evidence necessary to reopen previously and finally disallowed claims must be secured or presented since the time that the claims were finally disallowed on any basis, not only since the time the claims were last disallowed on the merits.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).

38 C.F.R. § 3.156(a), which defines new and material evidence, requires that evidence raise a reasonable possibility of substantiating the claim in order to be considered "new and material," and defines material evidence as evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a) (2012).  The credibility of the evidence is presumed for the purpose of reopening.  See Justus v. Principi, 3 Vet. App. 510 (1992).  In this regard, the Board is mindful that actually weighing the probative value and assessing the credibility of evidence is appropriate only if the Board first finds such evidence to be new and material to the service connection claim and reopens the claim for a de novo review on the merits.

The Veteran served on active duty from August 1988 to October 1992.  He filed his original claim for VA compensation for bilateral pes planus in May 1993.  Evidence considered at the time of this claim included his service medical records, which show that he was noted to have moderate bilateral pes planus that was asymptomatic on pre-enlistment examination in December 1977.  After entering service, his treatment notes reflect that he was issued orthotic shoes inserts for his flat feet and to address complaints of foot discomfort associated with pes planus and bunions.  

Post-service VA medical examination in June 1993 shows that the Veteran was diagnosed with bilateral pes planus, symptomatic. 

The Veteran's essential contention both now and at the time of his original claim is that his pre-existing bilateral pes planus noted on entry into service was aggravated, which is to say permanently worsened beyond its natural progression, by active duty.  

In a December 1993 rating decision, inter alia, VA considered the above evidence and arguments and denied the Veteran's claim for service connection for bilateral pes planus, having determined that the Veteran's bilateral flat feet were noted on entry into service, existed prior to service, and were not aggravated by service.  Notice of the denial and his appellate rights was sent to the Veteran in correspondence dated in December 1993.  The claims file does not indicate that this notice was returned undelivered.  Thereafter, no response was received from the Veteran within the one-year appellate period indicating any disagreement with the denial of VA compensation for bilateral pes planus and the December 1993 decision became final.

In November 2008, the Veteran filed an application to VA to reopen his previously denied claim of entitlement to service connection for bilateral pes planus.  Evidence submitted by the Veteran, or otherwise obtained on the Veteran's behalf by VA, in conjunction with this application includes his hearing testimony before the Board, his written statements in support of his claim, SSA records showing that the Veteran was deemed to have been disabled as of June 2005 for purposes of SSA benefits due to "osteoarthrosis and allied disorders," and VA medical records dated 1998 - 2013 showing that during this period the Veteran was prescribed orthotics for bilateral foot discomfort associated with pes planus and residuals of bunionectomies.  None of these medical records present any clinician's opinion or otherwise present objective evidence of a clinical relationship between the Veteran's bilateral pes planus and his period of active duty.  The SSA records also show that the Veteran's vocational background was as a materials handler for the United States Postal Service.  His oral hearing testimony of November 2013 and written statements submitted in support of his application to reopen his claim all present, in essence, his basic contention that his bilateral pes planus was aggravated by active duty.   

The Board has considered the aforementioned evidence submitted since the prior final rating decision of December 1993, but finds these to be cumulative and redundant of previously considered evidence or otherwise evidence that is not new and material to the Veteran's individual claim.  The Veteran's contention (as a layperson who is bereft of formal medical training and certification) that his bilateral pes planus, which pre-existed his entry into service, was aggravated by active duty was previously considered in the December 1993 rating decision and rejected on the merits as the contemporaneous service medical records and the June 1993 VA medical examination did not objectively demonstrate that his bilateral flat feet condition was permanently worsened beyond its normal progression by military service.  His resubmission of what is essentially the same contention, absent any actual objective clinical opinion to substantiate it, is merely cumulative and redundant.  It therefore does not constitute evidence that is new for purposes of reopening the Veteran's claim. 

The SSA and VA medical records relating to the period from 1998 - 2013 show clinical diagnoses and treatment for bilateral pes planus, but do not present any objective nexus opinion linking this condition to the Veteran's military service.  As such, they are merely cumulative and redundant of previously considered service and VA clinical records dated up to 1993 showing that the Veteran was diagnosed with, and was receiving medical treatment for bilateral flat feet but otherwise presenting no nexus opinion.  As such, these records do not constitute evidence that is both new and material to the Veteran's claim for VA compensation for bilateral pes planus.

The Board finds that the evidence submitted by the Veteran since the time of the prior final rating decision of December 1993, which denied service connection for bilateral pes planus (claimed as flat feet), is not new to this claim as it is cumulative and redundant of prior records and statements that had been essentially considered on the merits in the prior final rating decision, or is otherwise not material to the Veteran's individual claim.  The clinical evidence submitted also contains no objective opinion definitively linking his current pes planus diagnosis to service, such that it relates to an unestablished fact necessary to substantiate this claim.  Therefore, the evidence submitted does not raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156 (2013).

In view of the foregoing discussion, the Board concludes that the evidence submitted since December 1993 is not new and material and the petition to reopen the Veteran's pes planus claim for a de novo review on the merits is denied.  See 38 C.F.R. § 3.156(a) (2013).

(c.)  The Veterans Claims Assistance Act of 2000 (VCAA) and VA's duty to assist with respect to the issues of entitlement to increased ratings for bilateral knee disabilities and service connection for a cervical spine disability and Type II diabetes mellitus.

With respect to the above mentioned claims decided herein, the Board notes at the outset that, in accordance with the VCAA, VA has an obligation to notify claimants as to what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Generally, the notice requirements of a claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  During the course of the appeal, § 3.159(b) was revised and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

The current appeals for increased ratings for bilateral knee disabilities stems from the Veteran's application to reopen his claim for a rating increase, which was received by VA on April 21, 2006.  A VCAA notice letter was dispatched to the Veteran in May 2006, prior to the August 2006 rating decision now on appeal.  The letter specifically addressed the claim for a rating increase for bilateral knee strain and satisfies the above-described mandates, as well as the requirements that the Veteran be informed of how VA calculates degree of disability and assigns an effective date for the disability, as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  No timing of notice error exists as fully compliant notice preceded the initial adjudication of the Veteran's increased rating claim regarding his knees.

The original claim for service connection for a cervical spine disability was filed in April 2006.  A VCAA notice letter was dispatched to the Veteran in May 2006, prior to the August 2006 rating decision now on appeal.  The letter specifically addressed the claim for VA compensation for a cervical spine disability and satisfies the above-described mandates, as well as the requirements that the Veteran be informed of how VA calculates degree of disability and assigns an effective date for the disability, as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  No timing of notice error exists as fully compliant notice preceded the initial adjudication of the Veteran's claim for VA compensation for a cervical spine disability.

The original claim for service connection for Type II diabetes mellitus was filed in November 2008.  A VCAA notice letter was dispatched to the Veteran in January 2009, prior to the February 2009 rating decision now on appeal.  The letter specifically addressed the claim for VA compensation for Type II diabetes mellitus and satisfies the above-described mandates, as well as the requirements that the Veteran be informed of how VA calculates degree of disability and assigns an effective date for the disability, as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  No timing of notice error exists as fully compliant notice preceded the initial adjudication of the Veteran's claim for VA compensation for Type II diabetes mellitus.

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence.  The Veteran's service treatment records and all pertinent post-service clinical records from VA, SSA, and private treatment sources, dated 1993 to 2013, have been obtained and associated with the claims file.  

With regard to the increased rating claims on appeal, as these stem from April 21, 2006, when the Veteran filed his claim for a rating increase for his bilateral knee disabilities, the relevant time period and evidence that must be addressed in the adjudication of the claim encompasses the period from April 21, 2005 to the present, in order to allow the Board to consider the applicability of a staged rating.  See 38 C.F.R. § 3.400(o)(2) (2013); Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this regard, and private, SSA, and VA clinical records pertinent to the period from April 2005 to August 2013, including reports of VA medical examinations of the disabilities at issue, dated in September 2005, May 2011, and August 2013, have been obtained and associated with the claims file, or are otherwise viewable on the VBMS and Virtual VA electronic information databases.  With regard to the service connection claims on appeal, the Veteran was provided with a VA medical examination to obtain a nexus opinion for his diabetes claim in February 2009, and a VA medical examination to obtain a nexus opinion for his cervical spine claim in May 2012.  The Board has reviewed the aforementioned examination reports and notes that the Veteran's clinical history was acknowledged by the VA clinicians who performed them, and that these examiners provided adequate discussion of their clinical observations and rationales to support their individual findings and conclusions within the context of the Veteran's pertinent clinical history as contained within his claims file or on the VBMS and Virtual VA databases.  The examinations are therefore deemed adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Neither the Veteran nor his representative has indicated that there was any further evidence to submit in support of his claims.  The Veteran having been provided with adequate opportunity to submit or otherwise identify relevant evidence in support of his claims, the Board finds that the record does not need to be held open any longer, and that no further delay in the adjudication of this appeal is warranted.  

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of his claims decided herein, and thus no additional assistance or notification is required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(d.)  Entitlement to an increased evaluation for left knee strain, currently rated 10 percent disabling; an initial evaluation in excess of 10 percent for an award of a separate rating for left knee instability from August 13, 2013; a compensable evaluation for right knee strain prior to May 16, 2011; and an increased evaluation in excess of 10 percent for right knee strain from May 16, 2011.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2013).  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support.  38 C.F.R. § 4.10 (2013).  

In evaluating musculoskeletal disabilities, such as the knee disabilities at issue, consideration must be given to additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40  and 4.45 (2013); DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The Court has held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40 , 4.45, and 4.59 (2013).  See Johnson  v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2013).

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2013).  However, pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion. Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.   

The provisions 38 C.F.R. §§ 4.40, 4.45, 4.59 should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2013).

The applicable rating criteria for evaluating the Veteran's knee disabilities are contained in 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5256, 5257, 5258, 5259, 5260, 5261, and 5262.  These provide the following:

5010
Arthritis, due to trauma, substantiated by X-ray findings:

Rate as arthritis, degenerative

38 C.F.R. § 4.71a, Diagnostic Code 5010 (2013).

5003
Arthritis, degenerative (hypertrophic or osteoarthritis):

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (Diagnostic Code 5200 etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, rate as below:

With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups
10
Note (1): The 20 percent and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.
Note (2): The 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under diagnostic code 5013 to 5024, inclusive.

38 C.F.R. § 4.71a, Diagnostic Code 5003 (2013)

5256
Knee, ankylosis of:

Extremely unfavorable, in flexion at an angle of 45° or more
60

In flexion between 20° and 45°
50

In flexion between 10° and 20°
40

Favorable angle in full extension, or in slight flexion between 0° and 10°  
30

38 C.F.R. § 4.71a, Diagnostic Code 5256 (2013)

5257
Knee, other impairment of:

Recurrent subluxation or lateral instability: 


Severe
30

Moderate
20

Slight  
10

38 C.F.R. § 4.71a, Diagnostic Code 5257 (2013)

5258
Cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint:                                                                20


38 C.F.R. § 4.71a, Diagnostic Code 5258 (2013)


5259
Cartilage, semilunar, removal of, symptomatic:   10


38 C.F.R. § 4.71a, Diagnostic Code 5259 (2013)

5260
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°  
0

38 C.F.R. § 4.71a, Diagnostic Code 5260 (2013)

5261
Leg, limitation of extension of:

Extension limited to 45°  
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0

38 C.F.R. § 4.71a, Diagnostic Code 5261 (2013)

5262
Tibia and fibula, impairment of:

Nonunion of, with loose motion, requiring brace  
40

Malunion of:

With marked knee or ankle disability
30

With moderate knee or ankle disability
20

With slight knee or ankle disability
10

38 C.F.R. § 4.71a, Diagnostic Code 5262 (2013)

A knee disability may be rated under both the Diagnostic Code for arthritis and the Diagnostic Code for joint instability.  The VA Office of the General Counsel held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257 of 38 C.F.R. § 4.71a.  The Office of the General Counsel noted that Diagnostic Code 5257 addressed only instability of the knee and Diagnostic Code 5003 addressed only arthritis and disability from arthritis due to limitation of range of motion.  The Office of the General Counsel determined that because these Diagnostic Codes applied either to different disabilities or to different manifestations of the same disability, the evaluation of knee dysfunction under both Codes would not amount to pyramiding (i.e., evaluating the same disability under various diagnoses) which was to be avoided under 38 C.F.R. § 4.14.  See VAOPGCPREC 23-97 (July 1, 1997).

To give the Veteran every consideration in connection with the matter on appeal, the Board must consider all potentially applicable Diagnostic Codes under § 4.71a in rating the Veteran's disability.  See, e.g., Butts v. Brown, 5 Vet. App. 532, 538 (1993) (the assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case"), and Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (one Diagnostic Code may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology).

As relevant, the Veteran testified at his November 2013 hearing that he wore supportive braces on each knee and that he experienced constant bilateral pain with subjective sensations of locking and instability.  He stated that but for his relative youthfulness (the Veteran is in his mid-40s at the time of this writing), he would have undergone surgical replacement of both knees with a prosthesis.  Current treatment involved periodic injections of joint medication directly into each knee compartment.

The medical evidence includes private, VA, and SSA clinical records showing that the Veteran was treated during the pertinent time period of April 2005 to the present for complaints of bilateral knee pain due to chondromalacia patella and knee strain.  Treatment during this period included arthroscopic surgery to repair damaged cartilage of the knee compartments and occasional injections into each knee compartment of Synthvisc - a synthetic non-steroidal lubricating fluid.  VA medical examinations pertinent to assessing the severity of the bilateral knee disability at issue were conducted on September 30, 2005, May 16, 2011, and August 13, 2013.  

With regard to the Veteran's service-connected left knee, these aforementioned records objectively demonstrate that prior to August 13, 2013, his left knee was manifested by noncompensable limitation of motion, including after repetitive motion testing and when measuring limitation of flexion and extension at the degree point on which onset of pain began.  Prior to August 13, 2013, the left knee could fully extend to zero degrees and flex to 105 degrees (limited by onset of pain at 105 degrees).  However, painful motion and objectively demonstrated arthritic changes to the left knee joint were presented, which warranted the assignment of a minimum 10 percent evaluation on the basis of Diagnostic Code 5003.  Prior to August 13, 2013, the Veteran presented complaints of subjectively perceived instability of the left knee.  However, actual left knee joint instability was not objectively demonstrated on clinical examinations and treatment prior to August 13, 2013.  Thereafter, the August 13, 2013 VA orthopedic examination report demonstrates the presence of actual medial-lateral instability of the left knee joint, characterized as mild, 1+ (0 - 5 millimeters), but with stability on posterior and anterior stress testing.  Although full left knee extension was demonstrated, left knee flexion was limited to only 20 degrees due to pain.  The clinical evidence does not otherwise objectively demonstrate the presence of actual joint locking or effusion affecting the left knee at any time during the pendency of the claim.

The Board has considered the foregoing evidence and concludes that there was no clinical basis to award a separate evaluation for left knee instability at any time earlier than August 13, 2013, as this is the earliest date when such instability was objectively demonstrated.  As the degree of demonstrated left knee medial-lateral instability is mild and is present on only the medial-lateral plane, the 10 percent evaluation assigned is appropriate to compensate the Veteran for slight knee joint instability.  As the disability picture does not indicate moderate instability, assignment of the next higher evaluation of 20 percent is not warranted.  With regard to rating the left knee on the basis of limitation of motion, the clinical evidence shows full extension throughout the entire pendency of the claim and does not demonstrate compensable limitation of flexion under Diagnostic Code 5260 until the August 13, 2013 VA examination, when flexion limited to 20 degrees due to pain was shown.  This limitation of flexion is less than 30 degrees but greater than 15 degrees, and thusly supports the assignment of a 20 percent evaluation, and no higher, on application of the criteria of Diagnostic Code 5260.  Therefore, in view of the foregoing discussion, the Veteran's claim for an initial evaluation above 10 percent for a separate rating on the basis of left knee instability and his claim for a rating increase above 10 percent for limitation of motion of his left knee prior to August 13, 2013 must be denied.  Thereafter, a 20 percent evaluation, and no higher, for limitation of motion of his left knee effective August 13, 2013 is granted.

With regard to the service-connected right knee, the clinical evidence discussed above demonstrates that prior to May 16, 2011, the Veteran's right knee was diagnosed as strain and chondromalacia.  Primary symptoms were subjective pain and pain on motion and use, but with no objective demonstration of actual joint locking, effusion, or instability of the right knee joint notwithstanding the Veteran's report of subjective sensations of instability and locking.  Range of motion testing of the right knee throughout the entire pendency of the claim shows full extension to zero degrees and no compensable degrees of limitation of motion on flexion, even factoring in the point on which onset of pain began following repetitive use.  A December 5, 2008 VA treatment note made reference to X-rays of the Veteran's knees and noted the presence of mild degenerative joint disease.  Prior to this date, the clinical records did not objectively demonstrate the actual presence of arthritic changes affecting the right knee joint.  The VA examination of May 16, 2011, found no objective evidence of right knee instability on testing but noted the presence of degenerative joint disease and arthritic changes affecting the right knee, which was detected on X-ray films obtained in July 2010.  It was on this basis that a June 2011 rating decision awarded a 10 percent evaluation effective May 16, 2011, pursuant to Diagnostic Code 5003-5010, for characteristic pain on motion of a major joint with radiographic evidence of arthritis, but with otherwise noncompensable limitation of range of motion.   

The Board has considered the above evidence and finds that the clinical record does not objectively demonstrate at any time during the pendency of this claim that the Veteran's right knee disability is manifested by any compensable limitation of motion on flexion or extension, or by any instability of the right knee joint.  There is also no objective demonstration of right knee joint locking or persistent effusion, notwithstanding the claimant's account of subjectively perceiving such symptoms.  The primary manifestation of this service-connected disability is persistent right knee pain and pain on motion and use, with radiographic evidence of arthritic changes affecting the joint.  The Board does find, however, that the medical evidence demonstrates that arthritic changes were manifestly present on X-ray examination as early as December 5, 2008, based on the VA treatment note of that same date making reference to a bilateral knee X-ray indicating the presence of minimal degenerative joint disease.  Therefore, the Board concludes that although a rating increase in excess of 10 percent for right knee strain is not warranted, the evidence supports the assignment of a 10 percent rating prior to the current effective date of May 16, 2011.  The 10 percent evaluation is thusly assigned, effective December 5, 2008.  See 38 C.F.R. § 3.400(o)(2) (2013); Hart v. Mansfield, 21 Vet. App. 505 (2007).          

In deciding this claim, the Board acknowledges that the Veteran is competent to report symptoms of his knees.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, he is credible in his reports of symptoms and their effect on his activities.  He is not however competent to identify a specific level of disability of his disability according to the appropriate diagnostic code.  Such competent evidence concerning the nature and extent of the Veteran's service-connected bilateral knee disability has been provided by VA medical professionals who have examined him.  The medical findings directly address the criteria under which his knee disabilities are evaluated.  The Board finds these records to be the only competent and probative evidence of record, and therefore is accorded greater weight than the Veteran's subjective complaints of increased symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

The Board notes that the Veteran has stated that he is unable to work because of his service connected knee disability.  As he has already been granted a TDIU by an August 2010 rating decision, with an effective date for this award extending back to December 2004, any further discussion of a TDIU claim being raised by the record, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), is rendered moot.  

A rating in excess of the assigned schedular evaluations for the Veteran's service-connected knee disabilities addressed herein on the merits may be granted when it is demonstrated that the particular disability presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2013).  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2013) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  See Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  See Shipwash v. Brown, 8 Vet. App. 218, 277 (1995).

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board finds that there is no evidence that the Veteran's service-connected knee disabilities currently at issue have presented such an unusual or exceptional disability picture at any time between April 21, 2005 to the present, so as to require consideration of an extraschedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b) (2013).  Specifically, the evidence of record does not indicate the Veteran is frequently hospitalized for his service-connected knee disabilities.  Furthermore, notwithstanding the statements of the Veteran regarding his inability to work due to his knee disability, the evidence demonstrates that it is the Veteran's multiple disabilities that, working in concert, render him individually unemployable and there is no indication that the knee disabilities, by themselves, cause marked interference with his vocation as a materials handler for the United States Postal Service.  The criteria of the applicable rating schedules are therefore deemed to adequately contemplate the Veteran's present level of impairment due to the bilateral knee disabilities at issue, as individually considered.  As such, the Board cannot concede that the Veteran's bilateral knee disabilities, each standing by itself, causes marked interference with his employment capacity.  Higher ratings are available for each of the Veteran's knee disabilities, but for the reasons described in the above decision, these higher ratings were denied in each case.  For each knee disability the clinical evidence and medical opinions fail to show that the disability picture created by these disabilities, in isolation, is of an exceptional or unusual nature.  Having reviewed the record with these mandates in mind, the Board finds that the schedular ratings presently assigned to these disabilities adequately reflect the state of their impairment for the period to which they are applied, and that there is no evidentiary basis for referral of the case for extraschedular consideration with regard to the Veteran's bilateral knee disabilities.

(e.)  Entitlement to service connection for a chronic cervical spine disability and Type II diabetes mellitus (to include diabetes as secondary to multiple service-connected orthopedic disabilities).

Service connection involves many factors, but basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation in service or through the application of statutory presumptions.  38 C.F.R. § 3.303(a) (2013).  In essence, compensation for a disability requires:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases (e.g., arthritis and diabetes mellitus) are presumed to have been incurred in service if manifest to a compensable degree within one year of service discharge if the claimant had 90 days or more of continuous active service. 38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

With chronic disability or disease shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307 (2013)) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of relevant symptoms in service will permit service connection for a chronic disability generally represented by such symptoms, first shown as a clear-cut clinical entity, at some later date.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).  Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  Service connection may also be granted for any disease or disability that is secondary to a service-connected disease or disability.  38 C.F.R. § 3.310(a) (2013).  

As relevant, that Veteran's service medical records for his period of active duty from August 1988 to October 1992 show that throughout this period of active duty, he was never diagnosed with, treated for, or presented with complaints relating to his neck and cervical spine.  While the records reflect treatment for injuries of his lumbosacral spine, including an incident in which he reportedly fell down a ladderwell while aboard ship, no pertinent history regarding any injury of his neck or cervical spine was recorded.  Laboratory tests on entry into service and throughout active duty show normal findings on urinalysis and no sugar present in his urine. 

The Veteran's post-service medical records show no diagnosis of diabetes mellitus, the presence of sugar in his urine, or treatment for any neck or cervical spine complaints, or a diagnosis of a chronic orthopedic disability involving his neck or cervical spine on VA examination in June 1993.  The clinical records also do not objectively demonstrate the presence of diabetes mellitus and/or an arthritic disorder involving the Veteran's cervical spine, manifested to a compensable degree of impairment, within the one-year presumptive period following his separation from military service in late October 1992.

Thereafter, VA, SSA, and private medical records relating to the period from 1998 to 2013 reflect treatment for Type II diabetes mellitus that was first manifest in April 2003, and complaints of cervical spine pain associated with a May 2003 diagnosis of degenerative disc disease, osteophytes, and neural foramina narrowing of the cervical vertebrae at multiple levels.  None of these records present any clinical opinion objectively linking diabetes and degenerative disease of the cervical spine to the Veteran's military service.  Furthermore, the examination reports of the February 2009 and August 2013 VA examinations each present definitive nexus opinions from clinicians familiar with the Veteran's relevant medical history, and these state that there is no direct relationship between the Veteran's current Type II diabetes mellitus and degenerative arthritic disease of his cervical spine with his period of active duty, and that there is no medical basis to draw an etiological relationship between his service-connected disabilities and his diagnoses of Type II diabetes mellitus and degenerative arthritic disease of his cervical spine.

At his November 2013 hearing, the Veteran presented his essential contention that his cervical spine disability was secondary to his service-connected lumbosacral strain and that the cervical spine disability may have resulted from his documented injury in service when he fell down a ladderwell while aboard ship.  He testified that his cervical spine first become manifestly symptomatic in the mid-2000s.  He also contends that his Type II diabetes mellitus was secondary to his multiple service-connected orthopedic disabilities involving his feet, knees, and lower back.  He advances the theory that he was unable to engage in physical exercise due to his multiple service-connected orthopedic disabilities and that this ultimately led to his weight gain and obesity, which then led to the development of his diabetes.  The Board notes, however, that VA medical records dated in May 2003, which are  contemporaneous with his earliest clinical notation of onset of diabetes, shows that he stated to his treating physicians that he was able to engage in 20 minutes of low-intensity physical exercise three times per week, usually involving walking.  This contradicts his assertion that his diabetes was the result of his inability to physically exercise.  In any case, insofar as the Veteran asserts, based on his own personal knowledge of medicine and his familiarity with his individual medical history, that his diabetes and cervical spine disability are either directly related to service or secondary to his service-connected disabilities, the Board first notes that he is not shown in the record to be a trained medical clinician.  The records show that his post-service career was as a materials handler for the United States Postal Service.  The record, however, does not reflect any formal medical training.  Although lay persons may be competent to provide opinions as to some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), as the specific questions in this case regarding the etiologies and time of onset of diabetes and a chronic cervical spine disability relative to his period of active military service is outside the realm of common knowledge of a lay person, he lacks the competence to provide a  diagnosis of his claimed diabetes and cervical spine disability, much less a probative medical opinion linking these to service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay persons not competent to diagnose internal medicine diseases such as diabetes, or orthopedic conditions, including degenerative diseases of the cervical vertebrae).  

In view of the foregoing discussion, the Board concludes that the weight of the clinical evidence is against the Veteran's claims for VA compensation for Type II diabetes mellitus and a chronic cervical spine disability.  There is no objective clinical evidence to relate these disabilities with the Veteran's active service or his service-connected disabilities and the Veteran himself lacks the competence to present any opinion that would establish such a link.  The claims of entitlement to service connection for Type II diabetes mellitus and a chronic cervical spine disability are therefore denied.  As the weight of the evidence is against these claims, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



























								[Continued on Next Page]  

ORDER

The present appeal, as it pertains only to those relating to claims for increased ratings for residuals, status-post bunionectomy, left and right foot, is dismissed. 

New and material evidence having not been submitted, the application to reopen the claim of entitlement to service connection for bilateral pes planus for a de novo review on the merits is denied.
 
An increased evaluation above 10 percent for left knee strain prior to August 13, 2013, is denied.

A 20 percent evaluation (and no higher) for left knee strain, effective August 13, 2013, is granted.

An initial evaluation in excess of 10 percent for an award of a separate rating for left knee instability from August 13, 2013 is denied.

A 10 percent evaluation (and no higher) for right knee strain, effective December 5, 2008, is granted.

Service connection for a chronic cervical spine disability is denied.

Service connection for Type II diabetes mellitus, to include as secondary to multiple service-connected orthopedic disabilities, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


